DETAILED ACTION
This action is responsive to the application No. 16/518,992 filed on July 23, 2019. The amendment filed on May 4, 2021 has been entered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chien-hung Yu on July 30, 2021.
The application has been amended as follows: 
In the claims:

Claim 10. (Cancelled)

Claim 11. (Cancelled)

Claim 12. (Cancelled)

Claim 13. (Cancelled)

Claim 16. (Cancelled)

Claim 18. (Cancelled)

Claim 29. (Cancelled)

Claim 30. (Cancelled)


Allowable Subject Matter
Claims 1, 2, 7, 8, and 21-28 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent Claim 1 and claims dependent therefrom, the prior art of record neither anticipates nor renders obvious the limitation “a semiconductor layer between the first redistribution structure and the second redistribution structure; a plurality of conductive pillars disposed on the semiconductor layer and penetrating through the semiconductor layer, wherein the conductive pillars are disposed between and electrically connected to the first redistribution structure and the second redistribution structure; a first die, wherein the first die is disposed on the semiconductor layer between the first redistribution structure and the second redistribution structure” in combination with the additionally claimed features. The closest prior art of Zhai (U.S. Pub # 2016/0315071) of record teaches first and second semiconductor dies (Fig. 11: 142) disposed between first and second redistribution structures, wherein the dies are bonded back-to-back. It would not be obvious to dispose conductive pillars penetrating through the semiconductor dies to connect to the first and second redistribution structures, because it is not clear how the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yu (U.S. Pub # 2018/0323150), Chen (U.S. Pub # 2019/0131273), Shih (U.S. Pub # 2020/0251454), and Kim (U.S. Pub # 2020/0043853) disclose integrated circuit packages comprising redistribution structures and conductive pillars.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 






/GARDNER W. S. SWAN/Examiner, Art Unit 2892                                                                                                                                                                                                        

/LEX H MALSAWMA/Primary Examiner, Art Unit 2892